
	
		I
		112th CONGRESS
		1st Session
		H. R. 573
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Ms. Sutton (for
			 herself, Mr. Jones,
			 Mr. Conyers,
			 Mr. McGovern,
			 Mr. Luján,
			 Mr. Walz of Minnesota,
			 Mr. Waxman,
			 Mr. Ross of Florida,
			 Mr. Grijalva,
			 Mr. Al Green of Texas,
			 Mr. Filner,
			 Mr. Turner,
			 Mr. Courtney,
			 Mr. Yarmuth,
			 Mr. Hanna,
			 Mr. Michaud, and
			 Mr. Schiff) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend section 310 of the Supplemental Appropriations
		  Act, 2009 to extend the period of time during which claims for retroactive
		  stop-loss special pay may be submitted.
	
	
		1.Time period for submission of
			 claims for retroactive stop-loss special pay
			(a)ExtensionSection 310(b) of the Supplemental
			 Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1871) is amended by
			 striking 1 year both places it appears and inserting 2
			 years.
			(b)Plan for
			 improved DOD information dissemination efforts
				(1)Plan
			 requiredAs part of the
			 report required by subsection (h) of section 310 of the Supplemental
			 Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1871), the Secretary of
			 Defense shall include a plan describing Department of Defense outreach and
			 informational efforts to promote and increase awareness of the retroactive
			 availability stop-loss special pay under such section. The plan shall include a
			 timeline for full implementation of the plan.
				(2)Special
			 considerationsIn developing the plan, the Secretary of Defense
			 shall consider, at a minimum, the following:
					(A)Previous Department of Defense outreach and
			 informational efforts and how these efforts will be expanded and improved to
			 make eligible members of the Armed Forces and veterans aware of the
			 availability of retroactive stop-loss payments.
					(B)Department of Defense efforts to coordinate
			 with the Department of Veterans Affairs, veteran service organizations, and
			 other pertinent veteran groups to increase and improve outreach and awareness
			 of the availability of retroactive stop-loss payments.
					(C)Contacting members of the Armed Forces who
			 have transferred to the Individual Ready Reserve since September 11, 2001, as a
			 way of increasing awareness of the availability of retroactive stop-loss
			 payments.
					(3)ExplanationIn the report referred to in paragraph (1),
			 the Secretary of Defense shall describe how the Secretary addressed each of the
			 special considerations specified in paragraph (2). If the decision is made not
			 to fully implement one or more of the special considerations, the Secretary
			 shall explain why that decision was made.
				
